  Case 1:19-cr-20631-DPG Document 47 Entered on FLSD Docket 10/18/2019 Page 1 of 3



AO 472 (Rev.11/16)Orderot
                        -DetentionPendi
                                      ngTrial

                                  U M TED STATES D ISTRICT CO                          T
                                                           forthe
                                                 Southern DistrictofFlorida

                U nited StatesofA m erica
                             V.
              Carlos MiguelRodriguez,Sr.,                         CaseNo.     19-cr-20631



                                  O R D ER O F D ETEN TIO N PEN D IN G TR IAT,
                                                PartI-Eligibility forD etention
    Uponthe

             d MotionoftheGovernmentattorneypursuantto18U.S.C.j3142(9(1),or
             O MotionoftheGovernmentorCourt'sownmotionpursuantto 18U.S.C.53142(9(2),
theCourthelda detention hearing and foundthatdetention iswarranted. Thisordersetsforth theCourt'sfindingsoffact
andconclusionsoflaw,asrequiredby 18U.S.C.53142(i),inadditiontoanyotherGndingsmadeatthehearing.
                        Part11-FindingsofFactand Law astoPresumptionsunderj3142(e)
  O A.RebuttablePresumptionArisesUnder18U.S.C.b3142(e)(2)nreviousviolatorl:Thereisarebuttable
     presumptionthatno condition orcombinationofconditionswillreasonably assurethesafety ofany otherperson
     andthecommunity becausethefollowing conditionshavebeen met:
          O (1)thedefendantischargedwithoneofthefollowingcrimesdescribedin18U.S.C.j3142(9(1):
               E
               D(a)acrimeofviolence,aviolationof18U.S.C.j1591,oranoffenselistedin l8U.S.C.
                 j2332b(g)(5)(B)forwhichamaximum term ofimprisonmentof10yearsormoreisprescribed;or
               E
               D (b)anoffenseforwhichthemaximum sentenceislifeimprisonmentordeath;or
               O (c)anoffenseforwhichamaximum term ofimprisonmentof10yearsormoreisprescribedinthe
                 ControlledSubstancesAct(21U.S.C.jj801-904),theControlledSubstanceslmportandExportAct
                 (21U.S.C.jj951-971),orChapter705ofTitle46,U.S.C.(46U.S.C.jj70501-70508);or
               O (d)anyfelonyifsuchpersonhasbeenconvictedoftwoormoreoffensesdescribedinsubparagraphs
                 (a)through(c)ofthisparagraph,ortwoormoreStateorlocaloffensesthatwouldhavebeenoffenses
                 describedinsubparagraphs(a)through(c)ofthisparagraphifacircumstancegivingrisetoFederal
                 jurisdictionhadexisted,oracombinationofsuchoffenses;or
               E
               D(e)anyfelonythatisnototherwiseacrimeofviolencebutinvolves:
                 (i)aminorvictim;(ii)thepossessionofafireann ordestructivedevice(asdetinedin 18U.S.C.j921)9
                 (iii)anyotherdangerousweapon;or(iv)afailuretoregisterunder18U.S.C.j2250;and
          ED (2)thedefendanthaspreviouslybeenconvictedofaFederaloffensethatisdescribedin 18U.S.C.
             j3142(9(1),orofaStateorlocaloffensethatwouldhavebeensuchanoffenseifacircumstancegivingrise
             toFederaljurisdictionhadexisted;and
          O (3)theoffensedescribedinparagraph(2)aboveforwhichthedefendanthasbeenconvictedwas
             committed whilethedefendantwason releasepending trialforaFederal,State,orlocaloffense;and
          O (4)aperiodofnotmorethanfiveyearshaselapsedsincethedateofconviction,orthereleaseofthe
            defendantfrom imprisonment,fortheoffensedescribedinparagraph(2)above,whicheverislater.
                                                                                                      Page 1of 3
  Case 1:19-cr-20631-DPG Document 47 Entered on FLSD Docket 10/18/2019 Page 2 of 3



AO472(Rev.11/16)OrderofDetentionPendingTrial
  O B.RebuttablePresumptionArisesUnder18U.S.C.b3142(e)(3)(narcotics,hrearm,otheroyensesllThereisa
     rebuttablepresumptionthatno conditionorcombination ofconditionswillreasonably assurethe appearance ofthe
     defendantasrequired andthesafety ofthe community becausethereisprobablecauseto believethatthedefendant
     committedoneormore ofthefollowing offenses:
          O (1)anoffenseforwhichamaximum tennofimprisonmentof10yearsormoreisprescribedinthe
             ControlledSubstancesAct(21U.S.C.jû80J-904),theControlledSubstancesImportandExpol'tAct(21
             U.S.C.jj951-971),orChapter705ofTitle46,U.S.C.(46U.S.C.5570501-70508);
          ID (2)anoffenseunder18U.S.C.jj924(c),956(a),or23321);
          O (3)anoffenselistedin18U.S.C.j2332b(g)(5)(B)forwhichamaximum tenuofimprisonmentof10years
             ormoreisprescribed;
          ID (4)anoffenseunderChapter77ofTitle18,U.S.C.(18U.S.C.jj1581-1597)forwhichamaximum tenuof
             imprisonm entof20 yearsorm oreisprescribed;or
          (D (5)anoffenseinvolvingaminorvictim under18U.S.C.jj 1201,1591,2241,2242,2244(a)(1),2245,
             2251,2251A,2252(a)(1),2252(a)(2),2252(a)(3),2252A(a)(1),2252A(a)(2),2252A(a)(3),2252A(a)(4),
             2260,2421,2422,2423,or2425.

  O C . ConclusionsRegarding Applicability ofAny Presum ption Established A bove

          O Thedefendanthmsnotintroduced sufticientevidenceto rebutthepresumption above,and detention is
            ordered on thatbasis.(PaI.
                                     tIllneednotbecompletei)

             OR

          0 .Thedefendanthaspresentedevidence sufficienttorebutthe presumption,butaherconsideringthe
             presumption andtheotherfactorsdiscussed below,detention iswarranted.

                            PartIlI-A nalysisand Statem entoftheReasonsforD etention

    Afterconsideringthefactorssetforthin 18U.S.C.j3142(g)andtheinfonnationpresentedatthedetentionhearing,
theCourtconcludesthatthedefendantm ustbedetained pendingtrialbecausethe Governm enthasproven:

  E
  D By clearandconvincing evidencethatno condition orcombination ofconditionsofreleasewillreasonably assure
    the safety ofany otherperson andthecommunity.

  E
  $'Byapreponderanceofevidencethatnoconditionorcombinationofconditionsofreleasewillreasonablyassure
     the defendant'sappearanceasrequired.

ln additionto any findingsmadeon therecord atthehearing,thereasonsfordetention includethefollowing:

      E
      D W eightofevidenceagainstthedefendantisstrong
      Z Subjecttolengthyperiodofincarcerationifconvicted
      7 Priorcrim inalhistory
      O Participation in criminalactivity whileon jrobation,parole,orsupervision
      E
      D History ofviolenceoruseofweapons
      E
      D History ofalcoholorsubstanceabuse
      Z Lackofstableemployment
      (
      D Lack ofstableresidence
      E
      D Lack offinancially responsiblesureties

                                                                                                       Page2or3
  Case 1:19-cr-20631-DPG Document 47 Entered on FLSD Docket 10/18/2019 Page 3 of 3



AO 472 (Rev.11/16)OrderofDetentionPendingTrial                                                                  '
        (
        D Lack ofsigniticantcommunity orfamily tiestothisdistrict
        (
        D Significantfamily orothertiesoutsidetheUnited States
        W LackoflegalstamsintheUnitedStates
        O Subjecttoremovalordeportationafterservinganyperiodofincarceration
        O Priorfailuretoappearin courtasordered
        O Priorat4emptts)toevade1aw enforcement
        W Useofaliastes)orfalsedocuments
        O Background information unknownorunveritied
        O Priorviolationsofprobation,parole,orsupervisedrelease

OTHER REASONS OR FURTHER EXPLANATION :
 As a resultofthe criminalactivity,the Defendanthad accessto Iarge amounts ofcash. Inaddi  tion,the Defendanttraveled outthe
 country inthe pastfive years,butdi  d notdisclose thattravelto PretrialServi
                                                                            ces.Defendantwasal leged to bethe Ieaderofthe
 criminalactivity.




                                          PartIV -D irectionsRegarding Detention

Thedefendantisremandedtothecustody oftheAttorney GeneralortotheAttorney General'sdesignatedrepresentativefor
confinementinacorrectionsfacility separate,totheextentpracticable,from personsawaitingorservingsentencesorbeing
held in custody pending appeal. The defendantmustbe afforded a reasonable opportunity forprivate consultation with
defense counsel. On orderofa courtoftheUnited Statesoron requestofan attorney fortheGovemment,theperson in
chargeofthecorrectionsfacilitymustdeliverthedefendantto aUnited StatesM arshalforthepurposeofan appearancein
connection with acourtproceeding.

Date:              10/18/2019                                              y
                                                                          UnitedStatesMagistrateJudge



                                                                                                                      Page3ot-3
